Citation Nr: 0105497	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  98-10 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. M. Panarella



INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

In his VA Form 9 submitted in July 1998, the veteran 
requested a hearing before the RO hearing officer or a 
hearing at the RO before a Member of the Board (Travel 
Board).  By letter dated May 1999, the RO notified the 
veteran that he was scheduled for a Travel Board on June 16, 
1999.  This notification was mailed to the veteran's his last 
known address of record.  A notation in the claims file 
indicates that the veteran did not appear for the Travel 
Board.  In July 1999, the veteran responded that he preferred 
a hearing before the Board in Washington, D.C.  By letter 
dated September 1999, the RO notified the veteran that he was 
scheduled for a hearing on November 1, 1999.  A notation in 
the claims file indicates that he also did not appear for 
that hearing.  Accordingly, pursuant to 38 C.F.R. § 20.704(d) 
(2000), the veteran's case will be processed as though his 
request for a hearing has been withdrawn.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The symptomatology currently associated with the 
veteran's PTSD is manifested by sleep impairment, depression, 
anxiety, social isolation, and nightmares.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.30, Diagnostic Code 
9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran believes that his PTSD is more disabling than 
presently evaluated.  As to the veteran's claim for an 
increased rating, the Board finds that all relevant facts 
have been properly developed, and that all evidence necessary 
for an equitable resolution of the issue on appeal has been 
obtained.  Specifically, the VA provided the veteran with a 
timely and comprehensive examination, acquired relevant 
treatment records, and afforded him with the opportunity to 
have a personal hearing.  Therefore, the VA has fulfilled its 
duty to assist the veteran in developing facts that are 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
2098 (2000); (to be codified at 38 U.S.C.A. § 5103A).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The record shows that the RO originally granted service 
connection for PTSD in a February 1995 rating decision and 
assigned a 10 percent disability evaluation effective from 
March 1994.  The rating assigned for this disability was 
increased to 30 percent effective from February 1998.

In relation to the present appeal, VA clinical records show 
that the veteran presented from January through April 1997 
with complaints of increased anxiety, secondary to medication 
and precipitated by problems with his girlfriend.  Upon 
examination, he was alert, oriented, and coherent, but had a 
sad mood and an anxious or labile affect.  He reported poor 
sleep and feelings of hopelessness.  He was assessed with 
PTSD and panic disorder.  In October 1997, the veteran 
presented as relaxed and happy, and reported that he was now 
living with a new girlfriend.  He also related that he was 
writing poems and a novel and working on stained glass.  He 
had been unable to work due to being injured in a motorcycle 
accident.  From December 1997 through April 1998, the veteran 
complained of an increase in anxiety, as well as an increase 
in intrusive symptoms due to the holidays and rainy weather.  

In a March 1998 letter, the veteran's VA physician stated 
that the veteran had been treated in the outpatient clinic 
for the past five years.  The veteran had significant PTSD 
symptoms of intrusive memory, nightmares, isolation, and 
sleep disturbance.  He also had panic disorder associated 
with agoraphobia and frequent panic attacks.  The veteran's 
level of PTSD symptoms had not changed significantly over the 
last 5 years and he had periodic bouts of depression.  The 
veteran had difficulty at work and with personal 
relationships.

During a VA examination in August 1998, the veteran reported 
that he had lived with his girlfriend for the past several 
months and that he had one good friend whom he visited twice 
per week.  He had no other social contacts and spent most of 
his time at home.  He had not worked for the past year due to 
a motor vehicle accident.  The veteran did not have a clear 
recollection of his nightmares, but reported that he slept 
more soundly with medication.  His nightmares were worse when 
it rained because it reminded him of Vietnam.  At those 
times, he stayed awake with his gun and was hypervigilant.  
There were times when he felt extremely volatile and 
irritable, and he had bouts of depression and suicidal 
feelings.  He also had guilt related to deaths in Vietnam and 
he had periodic anxiety symptoms.

Upon examination, the veteran was emotionally upset and 
tearful, and appeared depressed, with a constricted affect.  
He was cooperative, logical, alert, and oriented.  Insight 
and judgment were considered to be fair.  He exhibited no 
homicidal, suicidal, or psychotic thoughts.  The examiner 
found significant social dysfunction, probably a result of 
the PTSD, and probable occupational difficulties.  The 
veteran was diagnosed with chronic PTSD, anxiety disorder, 
and major depressive disorder.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 50.  

The veteran's PTSD has been assigned a 30 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).  A 30 percent evaluation requires occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).

Based upon the above subjective complaints and objective 
findings, the Board concludes that a preponderance of the 
evidence is against the assignment of the next higher rating 
for PTSD.  Specifically, the veteran does not exhibit the 
overall symptomatology necessary for the assignment of a 50 
percent evaluation.  There is no evidence that he suffers 
from impairment of speech, comprehension, judgment, or 
thought.  Although the veteran apparently has anxiety 
symptoms, there is no indication that he has panic attacks 
more than once per week.

On the contrary, the veteran's overall disability picture 
more nearly approximates the criteria for a 30 percent 
evaluation in that his symptoms largely consist of 
depression, anxiety, and sleep impairment.  The Board 
acknowledges that the VA examiner assigned a GAF score of 50, 
usually representative of serious symptoms, and that the VA 
physician described the veteran's symptoms as significant.  
However, the Board accords more weight to the clinical 
progress notes and to the veteran's own self-report of his 
symptoms.

As to occupational impairment, the record clearly shows that 
the veteran was disabled due to an injury sustained in a 
motorcycle accident.  Although the VA examiner commented that 
the veteran had probable occupational difficulties due to his 
PTSD, this finding is not supported by the evidence of 
record.  The veteran never reported any conflict or 
difficulty at work due to his PTSD and earlier evidence of 
record shows that the veteran worked for the same employer 
for many years.

As to social impairment, the record shows that the veteran 
normally maintains a relationship with a girlfriend, as well 
as with a close friend.  He stated that he prefers to remain 
at home but did not give any specific examples of activities 
that he must avoid or of increased symptomatology due to 
being in public.  In addition, the veteran often experiences 
anxiety and depression that appear to be exacerbated by his 
personal relationships.  The Board finds that this moderate 
level of social impairment is adequately compensated for by 
the presently assigned 30 percent evaluation.

Finally, the veteran's intrusive symptoms, nightmares, and 
hypervigilance appear to be episodic.  The Board notes that 
the veteran could not describe his nightmares and gave no 
indication of how often they occurred.  Accordingly, the 
Board can find no basis under which to grant an increased 
evaluation and the benefit sought on appeal must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2000).  In this regard, the Board finds 
that there has been no showing by the veteran that his PTSD 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (2000) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for PTSD is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

